DETAILED ACTION
    Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the reissue application filed 04/27/2021 which is a continuation reissue of U.S. Application No. 16/163,753 which is a reissue of Application No. 14/300,765 (U.S. Patent No. 9,472,779), issued on October 18, 2016.
Original claims 1-17 have been cancelled.  Newly added claims 18-37 are currently pending in the application. Claims 18, 26, and 32 are independent claims.   

		                Improper Amendment
	1/. The amendment filed 04/27/2021 does not comply with 37 CFR 1.173(b), (c) and (g) which sets forth the manner of making amendments in reissue application (MPEP 1453).
	The Remarks fails to provide an explanation of the support relied upon for the new claims.  Applicant is required to explain support for each new claim added.



Claim Rejections - 35 USC § 251
2/. Claims 18-37 are rejected under 35 USC § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.
The following is the three-step test for determining recapture in reissue applications. MPEP 1412.02(1)) states that:
(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

(Step 1: MPEP 1412.02(A)) In the instant case, step 1 is met because the reissue independent claims 18, 26, and 32 are broader in scope than the original patent claims 1, 10, 15 of the ‘779 patent. Specifically, claims 18, 26, 32 in the reissue application do not require the crack suppressing layer disposed directly on the interlayer insulating layer of the inorganic layer wherein the inorganic layer comprises a barrier layer, a buffer layer, a gate insulating layer, and an interlayer insulating layer whereas the original patent claims 1, 10, 15 of the '779 patent requires this limitation.            

(Step 2: MPEP 1412.02(B)) The record of the prior 14/300,765 application prosecution indicates that in order to overcome the rejection, Applicant agreed to incorporate the previously indicated allowable subject matter of claims 2, and 3 into independent claims 1, and 14 in order to put the case in condition for allowance to which the Examiner agreed in the interview dated 11/27/2015.
Applicant has amended independent claims 1, 14, and 21 to particularly recite the crack suppressing layer disposed directly on the interlayer insulating layer of the inorganic layer wherein the inorganic layer comprises a barrier layer, a buffer layer, a gate insulating layer, and an interlayer insulating layer.
Further, the Examiner confirmed in the Notice of Allowable filed on 06/06/2016 that this limitation was one of the reasons that claims 1, 14, and 21 were allowed.

The nature of this addition as argued by the Applicant and confirmed as allowable subject matter by the Examiner suggests that the Applicant surrendered this subject matter.

(Step 3: MPEP 1412.02(C)) In the instant case, the reissue claims 18-37 are not materially narrowed in any other respects to avoid recapture rule.

In view of the above analysis, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.

3/. Claims 18-37 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: 
- Regarding to claim 18: The instant specification does not provide support for “a total thickness of the plurality of inorganic layers at the edge of the flexible substrate is smaller than a total thickness of the plurality of inorganic layers in the display area of the flexible substrate” as recited.  Note that thickness of two layers 11, 12 at the edge of the substrate cannot be considered as “a total thickness of the plurality of inorganic layer” as defined previously which includes first, second, third and fourth layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4/. Claims 23, 26-31, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-Regarding to claims 23, 26, 37, it is unclear as to what is the reference point to compare the height of crack suppressing layer or the organic material layer with the height of the thin film encapsulation layer”.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5/. Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,987,733, and claims 1-33 of U.S. RE48,540.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a flexible display having a TFT formed on a flexible substrate, an OLED connected to the TFT, and a crack suppressing layer at the edge of the flexible substrate for preventing a spread of cracks toward a thin film encapsulation layer during cutting process.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6/. Claims 18-23, 26-30, 32-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamane et al. (US 9,231,156).
Regarding to claims 18:
Yamane, particularly Figs. 1-5 and related text discloses the claimed flexible display including a flexible substrate 110; a TFT 113 which inherently includes a semiconductor layer, a gate electrode, a source electrode, a drain electrode, and inter-insulating film to separate the TFT from LED, disposed on the flexible substrate; a plurality of inorganic layer disposed on the flexible substrate (note that since there is no distinction between the first to fourth  inorganic layers; therefore, the inter-insulating film disposed on TFT 113, and insulating layer 112 is considered as a plurality of inorganic layers including first, second, third, and fourth layers of the same material sequentially formed on the substrate); an LED 21, 22, 23 (Figs. 1A, 1B, 5C) disposed on the fourth inorganic layer and electrically connected to the transistor (see Yamane, claim 4); a thin film encapsulation layer (24 in Fig. 1A or 124 in Fig. 2A) covering the light emitting element 21, 22, 23; and a crack suppressing layer (30 in Fig. 1 or 230 in Fig. 5) is disposed directly on the fourth inorganic layer (i.e. inter-insulating film formed on TFT 113) and along an edge of the flexible substrate, wherein a total thickness of the plurality of inorganic layers at the edge of the flexible substrate is smaller than a total thickness of the plurality of inorganic layers in a display area of the flexible substrate where the light emitting element is disposed (Fig. 5C, 5D, show the total thickness of the plurality of inorganic layers at the edge of the flexible substrate is reduced to zero).

    PNG
    media_image1.png
    728
    790
    media_image1.png
    Greyscale


[AltContent: textbox (Thickness of layers 113, 112 at the edge is 0)][AltContent: arrow]
    PNG
    media_image2.png
    598
    769
    media_image2.png
    Greyscale



 
 Regarding to claims 19, 27, 33:
Fig. 5D shows at least one of an edge of the third and fourth inorganic layer (i.e. inter-insulating film on TFT 113, and insulating film 112) is spaced apart from the edge of the substrate.



Regarding to claims 20, 28, 34:
Fig. 5D shows at least one of the first and second inorganic layer (i.e. insulating film 112 including first to second inorganic layers) extends from a displayer area 120 of the flexible substrate to the edge of the substrate.
Regarding to claims 21-23, 29, 30, 35, 36:
Fig. 5C,5D show the crack suppressing layer 230 at the trench in contact with at least one of the lateral sides of the third and fourth inorganic layers (included in layers 113, 112), spaced apart or not touching the edge of the flexible substrate, and the height of the crack suppressing layer 230 at the trench is smaller than a height of the thin film encapsulation layer 24 or 124.
Regarding to claim 26:
Fig. 12, paragraph bridging col. 10-11 discloses an organic material layer 41 together with sealing film 30 disposed directly on the fourth inorganic layer (i.e. inter-insulating film on TFT 113), and along an edge of the flexible substrate wherein the height of the organic material layer 41 at the edge of the substrate is smaller than a height of the thin film encapsulation layer 24 or 124.
Regarding to claim 32, 37:
Fig. 12 show an organic material layer 41 disposed directly on the fourth inorganic layer (i.e. inter-insulating film on TFT 113), and along an edge of the flexible substrate wherein the organic material layer 41 is spaced apart from the thin film encapsulation layer 24 in Fig. 1 or 124 in Fig. 5, the height of the organic material layer 41 at the edge if the substrate is smaller than a height of the thin film encapsulation layer, and at least upper surface of the organic material layer 41 is exposed. 

                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. is cited as of interest.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,472,779 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991